CONTINUATION SHEET
Request for Reconsideration/Other

Item 12.	The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Regarding Applicant’s arguments re: JP 685, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, a patent is part of the literature of the art, relevant for all it contains, and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including non-preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP § 2123. Consequently, the disclosure of a top coat TDM clear resin in the working example at [0024] of JP 685 does not teach away from the broader disclosure that the top coat can be a 2-component curable polyurethane resin as discussed in [0010 & 0016].
Regarding Applicant’s arguments re: US 215, the Primary Examiner acknowledges that [0029-0030] of this reference discloses a radiation-curable urethane (meth)acrylate oligomer formed from the reaction of a polyol and an isocyanate that can be IPDI. Nevertheless, claim 1 recites “the at least one transparent or translucent top coat layer is top coat be formed of a coating composition that comprises these reactants, not that a composition comprising a hydroxy-functional resin and an IPDI-based curing agent, in an unreacted state, be applied directly to the silver layer and reacted thereon to form a polyurethane layer. In the case of the urethane (meth)acrylate oligomer resin of US 215, the top coat is indirectly formed of a composition intended for coating (i.e., a coating composition) comprising -OH + IPDI. US ‘215 teaches that UV-curable resins reduces production time [0028]. The expectation of some advantage is the strongest rationale for combining references. MPEP 2144(II).
In the alternative, both JP 685 and US 215 teach the use of 2-component polyurethanes (-OH + -NCO) [JP 685 @ 0010; p. 3, l. 111 & US 215 @ 0027]. Even if, for the sake of argument, the claims were to require the application of a composition containing unreacted -OH and -NCO components, followed by curing to form polyurethane, the disclosure of US 215 that a urethane that adheres and protects an underlying silver layer can be produced using IPDI as a curing agent is sufficient motivation for one of ordinary skill in the art to utilize, in the 2-component urethane coating composition of JP 685, IPDI as the curing agent.
With respect to the Primary Examiner’s citation of US 266, Applicant appears to be arguing that this reference is non-analogous art.  Regarding non-analogous art, it has been held that a prior art reference must either be in the field of Applicant' s endeavor or, if In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, US 266 is relied upon for its teaching that both benzotriazole and tolyltriazole are well known as discoloration/corrosion inhibitors for metallic substrates. The particular problem with which Applicant was concerned is discoloration/corrosion inhibition of silver layers. Insofar as US 266 teaches the formation of a corrosion inhibiting layer, comprising benzotriazole and/or tolyltriazole, on a metallic (silver) particle, the Primary Examiner considers this disclosure to be reasonably pertinent to the particular problem with which Applicant was concerned. In other words, one of ordinary skill in the art of providing an anti-corrosion layer on a silver layer would have looked to the art of preventing corrosion of silver particles by providing a layer thereon when selecting a corrosion-preventing compound or compounds to include in an anti-corrosion coating composition. 

Item 13.	Note the attached Information Disclosure Statement(s). 
The information disclosure statement (IDS) submitted on 03 March 2022 was filed after the mailing date of the final Office action on 15 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97 (i.e., statement & fee).  Accordingly, the information disclosure statement is being considered by the Primary Examiner.
The IDS filed 03 March 2022 cites an official communication from the Korean Intellectual Property Office (KIPO) rejecting certain claims in counterpart application KR 10-2018-7035238. This reference communication cites two of the references relied upon by the Primary Examiner in the instant application: JP 2007-169685 A and KR 10-2014-0135232 A = US 2015/0024215 A1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
07 March 2022